UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                7/6/2021
---------------------------------X
PLYMOUTH COUNTY RETIREMENT       :
ASSOCIATION, individually and on :
behalf of all others similarly   :
situated,                        :
                                 :
                  Plaintiff,     :
                                 :                        21 Civ. 4390(VM)
          -against-              :
                                 :
ARRAY TECHNOLOGIES, INC., et al.,:
                                 :
                  Defendants.    :
---------------------------------X
JULIAN KEIPPEL, individually     :
and on behalf of all others      :
similarly situated,              :
                                 :
                  Plaintiff,     :
                                 :                        21 Civ. 5658(VM)
          -against-              :
                                 :                              ORDER
ARRAY TECHNOLOGIES, INC., et al.,:
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     Upon review of the complaints and other papers filed

with the Court in connection with the cases captioned above,

the Court notes that in all material respects the papers

describe substantially similar underlying events arising out

of the same or similar operative facts, and that the parties

are substantially the same parties. Accordingly, it is hereby

     ORDERED     that   the   Clerk     of        Court    is   respectfully

requested   to   consolidate   these     actions          for   all     pretrial

purposes; and it is further

     ORDERED     that   all   filings        in     connection        with    the
consolidated action be docketed against the lower numbered

case, 21 Civ. 4390; and it is further

    ORDERED that the Clerk of Court close the referenced

higher numbered case, 21 Civ. 5658, as a separate action and

remove it from the Court’s docket.

SO ORDERED:

Dated:   New York, New York
         6 July 2021



                                     _______________________
                                           Victor Marrero
                                              U.S.D.J.
